 



Exhibit 10.02
2001 STOCK OPTION PLAN
Amended and Restated December 19, 2005
Section 1. General Purpose of Plan; Definitions.
     The name of this plan is the 2001 Stock Option Plan (the “Plan”). The Plan
was adopted by the Board (defined below) on April 23, 2001, subject to the
approval of the shareholders of Genelabs Technologies, Inc. (the “Company”). The
purpose of the Plan is to enable the Company to attract, retain and provide
equity incentives to selected persons to promote the financial success of the
Company.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     (1) “Administrator” means the Board, or if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 2 below.
      (2) “Affiliate” means any corporation that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, another corporation, where “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the corporation, whether through the ownership of voting securities, by contract
or otherwise.
      (3) “Board” means the Board of Directors of the Company.
      (4) “Change in Control” means a change in the ownership or control of the
Company, effected through any of the following events:
      (a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company; any trustee or other fiduciary holding
securities under an employee benefit plan of the Company; or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company) is or
becomes, after the Effective Date (as defined herein), the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities;
      (b) during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c) or (d) of this definition) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two thirds ( 2¤3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or

1



--------------------------------------------------------------------------------



 



nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;
      (c) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least sixty percent (60%) of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or
      (d) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.
      (5) “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto.
      (6) “Committee” means the Compensation Committee of the Board plus such
additional individuals as the Board shall designate in order to meet the
qualifications referred to in Section 162(m) of the Code and Rule 16b-3 as
promulgated by the Securities and Exchange Commission under the Exchange Act or
any other committee the Board may subsequently appoint to administer the Plan.
Unless otherwise determined by the Board, the Committee shall be composed
entirely of members who meet the qualifications referred to in Rule 16b-3 under
the Exchange Act (“Rule 16b-3”) and Section 162(m) of the Code. If at any time
the Board shall not administer the Plan, then the functions of the Board
specified in the Plan shall be exercised by the Committee.
      (7) “Common Stock” means the common stock, no par value per share, of the
Company.
      (8) “Company” means Genelabs Technologies, Inc., a corporation organized
under the laws of the State of California (or any successor corporation).
      (9) “Disability” has the meaning as set forth in Section 22(e)(3) of the
Code.
      (10) “Disinterested Person” shall have the meaning set forth in
Rule 16b-3, and as such Rule may be amended from time to time, or any successor
definition adopted by the SEC.
      (11) “Effective Date” shall mean the date provided pursuant to Section 11.

2



--------------------------------------------------------------------------------



 



      (12) “Eligible Recipient” means an employee, officer, director,
consultant, independent contractor or advisor (provided such consultant,
independent contractor or advisor renders bona fide services not in connection
with the offer or sale of securities in a capital-raising transaction) of the
Company or any Parent, Subsidiary or Affiliate of the Company eligible to
participate in the Plan pursuant to Section 4.
      (13) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto.
      (14) “Fair Market Value” means, as of any given date, the fair market
value of a Share as determined by the Committee from time to time in good faith;
provided that (i) if the Shares are admitted to trading on a national securities
exchange, the fair market value of a Share on any date shall be the closing
price per Share reported on the last date preceding such date on which a sale
was reported, (ii) if the Shares are admitted to quotation on the National
Association of Securities Dealers Automated Quotation (“Nasdaq”) System or other
comparable quotation system and has been designated as a National Market System
(“NMS”) security, the fair market value of a Share on any date shall be the
closing price per Share reported on the last trading day preceding such date as
quoted on the Nasdaq and as reported in the Wall Street Journal.
      (15) “Incentive Stock Option” means any Stock Option intended to be
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.
      (16) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such Stock Option is granted) that it will not be treated as an Incentive Stock
Option.
      (17) “Optionee” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority in Section 2 below, to
receive grants of Stock Options.
      (18) “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.
     (19) “SEC” means the Securities and Exchange Commission.
      (20) “Securities Act” means the Securities Act of 1933, as amended, from
time to time, or any successor thereto.
      (21) “Share” means a share of the Common Stock.
      (22) “Stock Option” means an option to purchase Shares granted pursuant to
Sections 5 and 6 below.
      (23) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations (other than the last

3



--------------------------------------------------------------------------------



 



corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.
      (24) “Ten Percent Shareholder” means a person who owns or is deemed to own
(by reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or of any Parent or Subsidiary.
Section 2. Administration.
     The Plan shall be administered in accordance with the requirements of
Section 162(m) of the Code (but only to the extent necessary and desirable to
maintain qualification of awards under the Plan under Section 162(m) of the
Code) and, to the extent applicable, Rule 16b-3, by the Board or, at the Board’s
sole discretion, by the Committee, which shall be appointed by the Board, and
which shall serve at the pleasure of the Board.
     Pursuant to the terms of the Plan, the Administrator shall have the power
and authority to grant Stock Options to Eligible Recipients pursuant to the
terms of the Plan. The Administrator may delegate to officers of the Company the
authority to grant Stock Options under this Plan to Eligible Recipients who are
not officers or directors of the Company whose transactions in the Company’s
Common Stock are subject to Section 16(b) of the Exchange Act.
     Additionally, subject to the terms and provisions of the Plan, the
Administrator’s powers shall include, without limitation, the authority to:
     (1) select those Eligible Recipients who shall be Optionees;
     (2) determine whether and to what extent Stock Options are to be granted
hereunder to Optionees including whether a Stock Option is to be an Incentive
Stock Option or a Non-Qualified Stock Option;
     (3) determine the number of Shares to be covered by each such Stock Option
granted hereunder, the exercise price of a Stock Option and the period during
which the Stock Option may be exercised;
     (4) determine other terms and conditions, not inconsistent with the terms
of the Plan, of each Stock Option granted hereunder;
     (5) determine whether an Optionee has ceased to be employed or retained by
the Company or any Parent, Subsidiary or Affiliate of the Company and the
effective date on which such employment terminated and whether an Optionee who
is a director, consultant, independent contractor or advisor is employed or
retained by the Company or any Parent, Subsidiary or Affiliate of the Company;
     (6) adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

4



--------------------------------------------------------------------------------



 



     (7) interpret the terms and provisions of the Plan and any award issued
under the Plan (and any agreements relating thereto); and
     (8) otherwise supervise the administration of the Plan.
     All decisions and interpretations made by the Administrator pursuant to the
provisions of the Plan shall be final, conclusive and binding on the Company and
all persons having an interest in any Stock Option or any Shares purchased
pursuant to a Stock Option.
Section 3. Stock Subject to Plan.
     The total number of Shares reserved and available for issuance under the
Plan shall be 1,700,000 (after giving effect to the one-for-five stock split).
Such Shares may consist, in whole or in part, of authorized and unissued shares
or treasury shares. No one Optionee shall be eligible to receive more than
100,000 Shares (after giving effect to the one-for-five stock split) during any
single calendar year during the term of this Plan pursuant to the grant of Stock
Options hereunder. Upon shareholder approval of the Plan, (1) the Company’s 1995
Stock Option Plan (the “1995 Plan”) shall be merged and incorporated into the
Plan, effective immediately prior to the 2001 annual meeting of the shareholders
of the Company, (2) all outstanding options under the 1995 Plan shall be treated
as outstanding under the Plan; provided however, that each outstanding option so
incorporated shall be governed solely by the express terms and conditions of the
1995 Plan and all other instruments evidencing the grant of such options, and
(3) all available shares for grant under the 1995 Plan as of such date shall be
available for grant hereunder, and any and all shares that would otherwise be
returned to the 1995 Plan by reason of expiration of its term or cancellation
upon termination of employment or service shall be available again for grant
hereunder as of such date of cancellation or termination. Effective immediately
prior to the 2001 annual meeting of the shareholders of the Company, and subject
to shareholder approval of the Plan at such meeting, the 1995 Plan shall
terminate and no further option grants shall be made therefrom.
     Consistent with the provisions of Section 162(m) of the Code, as from time
to time applicable, to the extent that a Stock Option expires or is otherwise
terminated without being exercised, such Shares shall again be available for
issuance in connection with future awards granted under the Plan. If any Shares
have been pledged as collateral for indebtedness incurred by an Optionee in
connection with the exercise of a Stock Option and such Shares are returned to
the Company in satisfaction of such indebtedness, such Shares shall again be
available for issuance in connection with future awards granted under the Plan.
     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination or other change in
the capital structure of the Company, as may be determined by the Administrator,
in its sole discretion and subject to any required action by the Board or
shareholders of the Company and compliance with applicable securities laws, a
substitution or adjustment shall be made in (i) the aggregate number of Shares
reserved for issuance under the Plan and (ii) the kind, number and option price
of Shares subject to outstanding Stock Options granted under the Plan; provided,
however, that the number of shares subject to any award shall always be a whole
number; and provided further, that the exercise price may not be decreased to
below the par value, if any, for the Shares. Such other substitutions or
adjustments shall be made as may be determined by the Administrator, in its sole
discretion. In connection with any event described in this paragraph, the
Administrator may provide, in its sole discretion, for the cancellation of any
outstanding awards and payment in cash or other property therefor.

5



--------------------------------------------------------------------------------



 



Section 4. Eligibility.
     Non-Qualified Stock Options may be granted to employees, directors,
consultants, officers, independent contractors and advisors (provided such
consultants, independent contractors and advisors render bona fide services not
in connection with the offer or sale of securities in a capital-raising
transaction) of the Company or any Parent, Subsidiary or Affiliate of the
Company. Incentive Stock Options may be granted only to employees (including
officers and directors who are also employees) of the Company or a Parent or
Subsidiary of the Company.
Section 5. Stock Options.
     The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. The Administrator shall have
the authority to grant to any Eligible Recipient Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options. To the extent that
any Stock Option does not qualify as an Incentive Stock Option, it shall
constitute a separate Non-Qualified Stock Option. More than one Stock Option may
be granted to the same Optionee and be outstanding concurrently hereunder.
     Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve, and the provisions of Stock Option
awards need not be the same with respect to each Optionee. Stock Options granted
under the Plan shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable:
      (1) Form of Stock Option Grant. Optionees who are granted Stock Options
shall enter into a stock option agreement with the Company, in such form (which
need not be the same for each Optionee) as the Administrator shall from time to
time approve, which stock option agreement shall comply with and be subject to
the terms and conditions of this Plan.
      (2) Date of Grant. The date of grant of a Stock Option shall be the date
on which the Administrator makes the determination to grant such Stock Option
unless otherwise specified by the Administrator. The stock option agreement
representing the Stock Option will be delivered to the Optionee with a copy of
this Plan within a reasonable time after the granting of the Stock Option.
      (3) Exercise Price. The option price per Share purchasable under a Stock
Option shall be determined by the Administrator, in its sole discretion, on the
date the Stock Option is granted; provided that (i) the exercise price of a
Non-Qualified Stock Option shall not be less than 100% of the Fair Market Value
of the Shares on the date the Stock Option is granted; (ii) the exercise price
of an Incentive Stock Option shall be not less than 100% of the Fair Market
Value of the Shares on the date the Stock Option is granted; and (iii) if an
Incentive Stock Option is granted to a Ten Percent Shareholder, the exercise
price of such Incentive Stock Option, to the extent required at the time of
grant by the Code, shall be no less than 110% of the Fair Market Value of the
Common Stock on the date such Incentive Stock Option is granted.

6



--------------------------------------------------------------------------------



 



      (4) Exercise Period. Subject to this Section 5 and Section 10 herein,
Stock Options shall be exercisable within the times or upon the events
determined by the Administrator as set forth in the respective stock option
agreement; provided, however, that no Stock Option shall be exercisable after
the expiration of ten (10) years from the date the Stock Option is granted and
provided, further, that no Incentive Stock Option granted to a Ten Percent
Shareholder shall be exercisable after the expiration of five (5) years from the
date the Stock Option is granted; provided further, that so long as the Stock
Options and Common Stock issued under the Plan must be qualified under
Section 25111 of the California Corporate Securities Law of 1968, as amended,
Stock Options granted subsequent to October 13, 2005 shall include the right to
exercise the Stock Options at the rate of at least 20% per year over the five
years following the grant date of such Stock Options.
      (5) Limitations on Incentive Stock Options. The aggregate Fair Market
Value (determined as of the time the Incentive Stock Option is granted) of
Shares with respect to which Incentive Stock Options are exercisable for the
first time by an Optionee during any calendar year (under this Plan or under any
other incentive stock option plan of the Company or of any Parent or Subsidiary)
shall not exceed $100,000. If the Fair Market Value of Shares with respect to
which Incentive Stock Options are exercisable for the first time by an Optionee
during any calendar year exceeds $100,000, the Stock Options for the first
$100,000 worth of Shares to become exercisable in such year shall be Incentive
Stock Options and the Stock Options for the amount in excess of $100,000 that
become exercisable in that year shall be Non-Qualified Stock Options. In the
event that the Code or the regulations promulgated thereunder are amended after
the effective date of this Plan to provide for a different limit on the Fair
Market Value of Shares permitted to be subject to Incentive Stock Options, such
different limit shall be incorporated herein and shall apply to any Stock
Options granted after the effective date of such amendment.
      (6) Stock Options Non-Transferable. Stock Options granted under this Plan,
and any interest therein, shall not be transferable or assignable by an
Optionee, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the Optionee only by such Optionee;
provided, however, that Non-Qualified Stock Options may be transferred to such
family members, trusts and charitable institutions as the Administrator, in its
sole discretion, shall approve at the time of the grant of such Stock Option.
      (7) Assumed Stock Options. In the event the Company assumes a stock option
granted by another company unless otherwise determined by the Administrator, the
terms and conditions of such option shall remain unchanged (except the exercise
price and the number and nature of shares issuable upon exercise, which will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new stock option rather than assuming an existing
option, such new option may be granted with a similarly adjusted exercise price.
     (8) Exercise of Stock Options.
      (a) Notice. Stock Options may be exercised only by delivery (including
electronic delivery or other delivery method approved by the Administrator) to
the Company of a written stock option exercise agreement in a form approved by
the Administrator (which need not be the same for each Optionee), stating the
number of Shares being purchased, the

7



--------------------------------------------------------------------------------



 



restrictions imposed on the Shares, if any, and such representations and
agreements regarding the Optionee’s investment intent and access to information,
if any, as may be required by the Company to comply with applicable securities
laws, together with payment in full of the exercise price for the number of
Shares being purchased.
      (b) Payment. Payment for the Shares may be made in cash (by check) or,
where approved by the Administrator in its sole discretion at the time of grant
and where permitted by law: (i) by cancellation of indebtedness of the Company
to the Optionee; (ii) by surrender of Shares having a Fair Market Value equal to
the applicable exercise price of the Stock Options that have been owned by the
Optionee for more than six (6) months (and which have been paid for within the
meaning of SEC Rule 144 and, if such Shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares), or were obtained by the Optionee in the open public market; (iii) by
waiver of compensation due or accrued to the Optionee for services rendered;
(iv) provided that a public market for the Company’s stock exists, through a
“same day sale” commitment from the Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby the Optionee irrevocably elects to exercise the Stock Option and to sell
a portion of the Shares so purchased to pay for the exercise price and whereby
the NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; (v) provided that a public market for
the Company’s stock exists, through a “margin” commitment from the Optionee and
an NASD Dealer whereby the Optionee irrevocably elects to exercise the Stock
Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
exercise price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; (vi) by any
combination of the foregoing; or (vii) by any other method approved by the
Administrator.
      (c) Withholding Taxes. Prior to issuance of the Shares upon exercise of a
Stock Option, the Optionee shall pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld with respect to such
Stock Option. The obligations of the Company under the Plan shall be conditional
on the making of such payments or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee.
      (d) Limitations on Exercise. The exercisability of a Stock Option shall be
subject to the following:
      (i) The Administrator may specify a reasonable minimum number of Shares
that may be purchased on any exercise of a Stock Option, provided that such
minimum number will not prevent an Optionee from exercising the full number of
Shares as to which the Stock Option is then exercisable.
      (ii) A Stock Option shall not be exercisable unless such exercise is in
compliance with the Securities Act, all applicable state securities laws and the

8



--------------------------------------------------------------------------------



 



requirements of any stock exchange or national market system upon which the
Shares may then be listed, as they are in effect on the date of exercise. The
Company shall be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any state securities laws, stock exchange or national market system, and the
Company shall have no liability for any inability or failure to do so.
      (9) Termination of Employment or Service Other Than Due to Death or
Disability. Unless otherwise provided in the applicable stock option agreement,
if an Optionee ceases to be employed or retained by the Company or any Parent,
Subsidiary or Affiliate of the Company for any reason except death or
Disability, the Optionee may exercise such Optionee’s Incentive Stock Options or
Non-Qualified Stock Options, to the extent that they are exercisable on the date
of termination, within three (3) months after the date of termination or such
other time period as may be specified in the applicable stock option agreement
(but in no event later than the expiration date of the term of such Stock Option
as set forth in Section 5(4) above). To the extent an Optionee was not entitled
to exercise a Stock Option at the date of termination, or if an Optionee does
not exercise such Stock Option to the extent so entitled within the time
specified herein, the Stock Option shall terminate unless as otherwise provided
in the applicable stock option agreement.
      (10) Termination of Employment or Service Due to Death or Disability.
Unless otherwise provided in the applicable stock option agreement, if an
Optionee’s employment or retention with the Company or any Parent, Subsidiary or
Affiliate of the Company is terminated because of the Optionee’s death or
Disability, the Optionee may exercise such Optionee’s Incentive Stock Options or
Non-Qualified Stock Options, to the extent that they are exercisable on the date
of termination, by the Optionee (or the Optionee’s legal representative) within
twelve (12) months after the date of termination or such other time period as
may be specified in the applicable stock option agreement (but in no event later
than the expiration date of the term of such Stock Option as set forth in
Section 5(4) above). To the extent an Optionee was not entitled to exercise a
Stock Option at the date of termination, or if an Optionee does not exercise
such Stock Option to the extent so entitled within the time specified herein,
the Stock Option shall terminate unless as otherwise provided in the applicable
stock option agreement.
Section 6. Option Grants for Non-Employee Directors
     (1) Eligibility Generally. Non-employee directors of the Company or any
Parent, Subsidiary or Affiliate of the Company shall be granted automatic Stock
Options pursuant and subject to Sections 6(2) and (3) below. In addition to the
foregoing, Stock Options may be granted to such non-employee directors of the
Company or any Parent, Subsidiary or Affiliate of the Company as the
Administrator shall select from time to time in its sole discretion, and subject
to such terms and conditions as the Administrator shall determine, in its sole
discretion. Directors may be granted more than one Stock Option under the Plan.
     (2) Eligibility for Automatic Stock Options. Each non-employee director,
upon his or her first election or appointment to the Board, will be granted a
Stock Option to purchase 6,000 Shares (after giving effect to the one-for-five
stock split). At the Company’s Annual Meeting of Shareholders following the
second anniversary of his or her election or appointment to the Board, and at
each subsequent Annual

9



--------------------------------------------------------------------------------



 



Meeting of Shareholders, each such director will be granted an additional Stock
Option to purchase 3,000 Shares (after giving effect to the one-for-five stock
split).
     (3) Terms and Conditions of Automatic Stock Options. The terms and
conditions of the automatic Stock Option grants to non-employee directors of the
Company or any Parent, Subsidiary or Affiliate of the Company pursuant to
Section 6(2) and this Section 6(3) are as follows:
      (a) Date of Grant. The dates of grant of the automatic Stock Options shall
be the dates described in Section 6 (2) above. The stock option agreement
representing the Stock Option will be delivered to the Optionee within a
reasonable time after the granting of the Stock Option.
      (b) Exercise Price. The exercise price of the automatic Stock Option shall
be the Fair Market Value of the Shares at the time that the Stock Option is
granted.
      (c) Vesting and Exercise Period. The automatic Stock Options shall be
fully vested and exercisable in their entirety immediately upon grant for the
term set forth in the applicable stock option agreement; provided, however, that
no Stock Option shall be exercisable after the expiration of ten (10) years from
the date the Stock Option is granted.
      (d) Limitation on Exercise. If the Optionee ceases to be a director for
any reason except death, the Optionee may exercise his or her Stock Options, to
the extent (and only to the extent) that they are exercisable on the date of
termination until the expiration dates of the Stock Options, which shall be ten
(10) years from the dates the Stock Options are granted. If the Optionee ceases
to be a director because of death, the Optionee’s legal representative may
exercise his or her Stock Options to the extent (and only to the extent) that
they are exercisable on the date of termination, within twelve (12) months after
the date of termination, but not after the expiration of ten (10) years from the
date the Stock Options are granted. To the extent an Optionee or an Optionee’s
legal representative was not entitled to exercise a Stock Option at the date of
termination, or if an Optionee or an Optionee’s legal representative does not
exercise such Stock Option to the extent so entitled within the time specified
herein, the Stock Option shall terminate unless as otherwise provided in the
applicable stock option agreement.
Section 7. Modification, Extension and Renewal of Stock Options
     The Administrator shall have the power to modify, extend or renew
outstanding Stock Options and to authorize the grant of new Stock Options in
substitution therefor, provided that any such action may not, without the
written consent of an Optionee, impair any rights under any Stock Option
previously granted except as provided in Section 3 hereof. Any outstanding
Incentive Stock Option that is modified, extended, renewed or otherwise altered
shall be treated in accordance with Section 424(h) of the Code. The
Administrator shall not have the power to reduce the exercise price of
outstanding Stock Options.
Section 8. Privileges of Stock Ownership
     No Optionee shall have any of the rights of a shareholder with respect to
any Shares subject to a Stock Option until such Stock Option is properly
exercised. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to such date, except as provided in
this Plan.

10



--------------------------------------------------------------------------------



 



Upon written request, the Company shall provide to each Optionee a copy of the
annual financial statements of the Company at such time after the close of each
fiscal year of the Company as such statements are released by the Company to its
common shareholders generally.
Section 9. No Obligation to Employ
     Nothing in this Plan nor any Stock Option granted under this Plan shall
confer on any Optionee any right to continue in the employ of, as a director of,
or other relationship with, the Company or any Parent, Subsidiary or Affiliate
of the Company or limit in any way the right of the Company or any Parent,
Subsidiary or Affiliate of the Company to terminate Optionee’s employment or
other relationship at any time, with or without cause.
Section 10. Change in Control; Assumption of Stock Options by Successors
     In the event of a Change in Control, any or all outstanding Stock Options
shall, unless otherwise provided in an applicable stock option agreement or
other agreement, accelerate and become exercisable in full upon the occurrence
of the Change in Control and shall expire immediately following the occurrence
of the Change in Control. To the extent required by applicable law, the
aggregate Fair Market Value of Incentive Stock Options which first become
exercisable in the year of such Change in Control cannot exceed $100,000, and
any remaining accelerated options shall be treated as Non-Qualified Stock
Options.
Section 11. Adoption and Shareholder Approval
     This Plan shall become effective on April 23, 2001, the date the Plan was
adopted by the Board (the “Effective Date”). This Plan shall be approved by the
shareholders of the Company, in any manner permitted by applicable corporate
law, within twelve months before or after the date this Plan was adopted by the
Board. Upon the Effective Date, the Board may grant Stock Options pursuant to
this Plan; provided that, in the event that shareholder approval is not obtained
within the time period provided herein, all Stock Options granted hereunder
shall terminate. No Stock Option that is issued as a result of any increase in
the number of shares authorized to be issued under this Plan shall be exercised
prior to the time such increase has been approved by the shareholders of the
Company and all such Stock Options granted pursuant to such increase shall
similarly terminate if such shareholder approval is not obtained.
Section 12. Term of Plan
     Stock Options may be granted pursuant to this Plan from time to time within
a period of ten (10) years from the Effective Date.
Section 13. Amendment or Termination of Plan
     Subject to Section 7 above, the Administrator may at any time terminate or
amend this Plan in any respect, including but not limited to, amendment of any
form of grant, exercise agreement or instrument to be executed pursuant to this
Plan; provided, however, that the Administrator shall not, without the approval
of the shareholders of the Company, amend this Plan in any manner that requires
such shareholder approval pursuant to the Code or the regulations promulgated
thereunder or pursuant to the Exchange Act or

11



--------------------------------------------------------------------------------



 



Rule 16b-3 (or its successor) promulgated thereunder, to the extent the
Administrator intends the Plan to comply with such foregoing requirement or law.

12



--------------------------------------------------------------------------------



 



Section 14. Unfunded Status of Plan.
     The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to an Optionee by the
Company, nothing contained herein shall give any Optionee or persons any rights
that are greater than those of a general creditor of the Company.

13